DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections with respect to the shapes have been fully considered, but they are not persuasive in view of the Amendment, which failed to cancel “irregular” in claim 15.  Accordingly, the drawing objection(s) regarding “irregular” have not been withdrawn.
Applicant’s arguments, filed with respect to the claim objection(s) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim objection(s) have been withdrawn.
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Applicant points to area(s) of the disclosure providing support for the limitation “and the diameter of the plurality of openings in increased while the back pressure restriction is decreased to provide a reduced impact force of the impingement jets on and an increase of heat transfer at the IQF food products”.  However, the disclosure does not provide support for increasing the diameter of the openings and decreasing the back pressure restriction.  The areas Applicant cites to appear to provide support for an increase and decrease relative to a different (i.e. prior art) plate, not dynamically adjusting the diameter and back pressure in the inventive plate.  
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  As discussed above, the areas of the disclosure Applicant cites to appear to provide support for an increase and decrease relative to a different (i.e. prior art) plate, not dynamically adjusting the diameter and back pressure in the .  
Applicant’s arguments with respect to the prior art rejections have been considered but they are not persuasive.  To alleviate Applicant’s earlier concerns and to better inform Applicant regarding the state of the art, Examiner’s rejections concerning the claimed ranges were updated to include support and motivations directly from the prior art in the previous Office Action.  These rejections are maintained below. Examiner notes that the limitation Applicant bases the majority of the argument about, “and the diameter of the plurality of openings in increased while the back pressure restriction is decreased to provide a reduced impact force of the impingement jets on and an increase of heat transfer at the IQF food products” is both unclear and directed at new matter.  Examiner cannot find arguments based on this limitation convincing.  Accordingly, based upon Examiner’s pointing to specific support and motivation in the prior art for the claimed ranges, Examiner maintains the rejections below, modified where appropriate as necessitated by the Amendment.  If Applicant believes discussion with the Examiner would aid in advancing prosecution, Applicant is encouraged to contact the Examiner to schedule an interview using the contact information at the end of this Office Action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “irregular” holes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “and the diameter of 
Claims 10, 15, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 has been amended to recite “increasing a diameter of the openings and decreasing the back pressure restriction for reducing impact forces of the pressurized impingement jets on and increasing heat transfer at the lQF products”.  Applicant’s disclosure does not appear to provide support for adjusting the size of the openings with adjustment of the back pressure restriction.  Accordingly, this limitation adds new matter to the disclosure.  Should Applicant disagree and wish to traverse, Applicant is encouraged to point out the specific area(s) of the disclosure providing support for the added limitation.  Claims 15, 16, and 18 are rejected insofar as they are dependent on claim 10, and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “and the diameter of the plurality of openings is increased while the back pressure restriction is decreased to provide a reduced impact force of the impingement jets on and an increase of heat transfer at the IQF products”.  It appears that this limitation refers to a quantity that is variable, i.e. both the increasing diameter and decreasing back pressure restriction.  A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  Examiner has attempted to apply prior art to the claim as best it can be understood as presented, but notes that it is not understood what Applicant intends to claim (see new matter rejection above).  Claims 8 and 9 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 10, 15, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to recite “increasing a diameter of the openings and decreasing the back pressure restriction for reducing impact forces of the pressurized impingement jets on and increasing heat transfer at the lQF products”. It appears that this limitation refers to a quantity that is variable, i.e. both the increasing diameter and decreasing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  Examiner has attempted to apply prior art to the claim as best it can be understood as presented, but notes that it is not understood what Applicant intends to claim (see new matter rejection above).  Claims 15, 16, and 18 are rejected insofar as they are dependent on claim 10, and therefore include the same error(s).
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “and having a diameter in a range of 1.9 to 5.1 centimeters”.  Claim 10, upon which claim 15 depends has been amended to recite “wherein a diameter of each opening is in a range of 1.9 to 5.1 centimeters”.  It is, therefore, unclear if these are intended as the same or different diameters.  It has been interpreted that the recitation in claim 15 is redundant.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 6,434,950: cited by Applicant) in view of Brandt (US 2007/0214679: previously cited) and Shefsiek (US 2006/0046222: previously cited).
Regarding claim 1, Newman et al. discloses an impinger for cooling or freezing individually quick frozen (IQF) food products, comprising: an impingement plate (see at least Figure 5, impingement plate #17) for use with the IQF food products (see at least Abstract: Examiner notes that “for use with individually quick frozen (IQF) products” is absent from the disclosure but that the limitation represents an intended use recitation that fails to structurally limit the apparatus), the impingement plate including a plurality of openings for directing impingement jets of a mixture selected from the group consisting of gas and solid cryogen and gas and liquid cryogen toward the IQF food products transported on a conveyor (see at least Figure 5, impingement plate #17 with plurality of holes; conveyor belt #16, column 3, lines 24-26; lines 44-48; column 4, lines 1-6: Examiner also directs Applicant to MPEP 2115 regarding material or article worked upon in an apparatus claim regarding the IQF products), and wherein the impingement plate provides a back pressure restriction in a circulation path of the mixture (see at least column 4, lines 6-14).  
Newman et al. does not disclose wherein a cross-sectional area of the plurality openings is within a range of 2.8 cm2 to 20.5 cm2, or wherein each of the openings is a hole having a shape selected from the group consisting of circular, polygonal, hexagonal, and octagonal, and having a diameter in a range of 1.9 to 5.1 centimeters.
Newman et al., does, however, disclose circular holes having a diameter of ½ inch (1.27 cm), which falls just below the claimed ranges for diameter and cross-sectional area.  
Brandt teaches another impinger wherein a cross-sectional area of a plurality openings is within a range of 2.8 cm2 to 20.5 cm2, or wherein each of the openings is a hole having a shape selected from the group consisting of circular, polygonal, hexagonal, and octagonal, and having a diameter in a range of 1.9 to 5.1 centimeters (see at least paragraph [0012]: the impingement nozzles and holes fall within the claimed range for area and diameter).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention provide the holes in the impingement plate of Newman et al. with wherein a cross-sectional area of the plurality of openings is within a range of 2.8 cm2 to 20.5 cm2, or wherein each of the openings is a substantially circular hole having a diameter in a range of 1.9 to 5.1 centimeters, as taught by Brandt, to improve the impinger of Newman et al. by reducing turbulence (see at least Brandt paragraph [0002]).  
Newman et al. does not disclose and wherein the back pressure restriction is of 220 to about 475 Pa.  
Brandt teaches another impinger wherein wherein the back pressure restriction is of 220 to about 475 Pa (see at least paragraph [0035]: the pressures discussed fall within the claimed range). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinger of Newman et al. with wherein the impingement plate provides a back pressure restriction in a circulation path of 220 to 475 Pa, as taught by Brandt, to improve the impinger of Newman et al. by reducing turbulence (see at least Brandt paragraph [0002]).  
Newman et al. does not disclose an open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate, though Examiner notes that Newman et al. further discloses an open area in aggregate of approximately 3% to 6% (see at least column 5, lines 32-36), 
Shefsiek teaches another impinger for food chilling having open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate (see at least paragraphs [0004]; [0057]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinger of Newman et al. with wherein the openings comprise an open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate, as taught by Shefsiek, to improve the impinge of Newman et al. by reducing process noise and reducing energy consumption (see Shefsiek paragraph [0057]).
Newman et al. as modified above further discloses and the diameter of the plurality of openings is increased while the back pressure restriction is decreased to provide a reduced impact force of the impingement jets on and an increase of heat transfer at the IQF products (to the extent the structure(s) meet the claim, the combination will inherently meet the limitation as best it can be understood).  

Regarding claim 8, Newman et al. further discloses wherein the hole for each one of the plurality of the openings is selected from the group consisting of a punched hole and a chamfered hole (see at least column 2, lines 54-55).

Regarding claim 9, Newman et al. further discloses further comprising a vibrator mounted for co-action with the impingement plate (see at least column 5, lines 55-67).

Claims 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 6,434,950: cited by Applicant) in view of Newman et al. ‘576 (US 2013/0125576: cited by Applicant), Brandt (US 2007/0214679: previously cited), and Shefsiek (US 2006/0046222: previously cited).
Regarding claims 10 and 15, Newman et al. discloses a process for cooling or freezing within a housing chamber (see at least Abstract), comprising: transporting products on a moving substrate within the chamber (see at least conveyor #16; Abstract); mixing a composition selected from the group consisting of a gas with solid cryogen, and a gas and liquid cryogen to form a mixture (see at least column 3, lines 24-26; lines 44-48; column 4, lines 1-6); directing the mixture to an impinger (see at least column 3, lines 24-26; lines 44-48; column 4, lines 1-6), the impinger comprising an impingement plate including openings therein providing pressurized impingement jets of the mixture (see at least Figure 5, impingement plate #17 with plurality of holes; column 3, lines 24-26; lines 44-48; column 4, lines 1-6), and providing a back pressure restriction in a circulation path of the mixture with the impingement plate (see at least column 4, lines 6-14); and selectively directing the pressurized impingement jets of the mixture from the openings of the impingement plate toward the products transported on the moving substrate (see at least column 4, lines 26-36).
Newman et al. is silent regarding the products the process is for and acting on individually quick frozen (IQF) food products.
However, Newman et al. ‘576 teaches another process for cooling or freezing within a housing chamber wherein the products the process is acting on are individually quick frozen (IQF) food products (see at least paragraph [0008]), which specifically references the known use of impingement plates of Newman et al. US 6,263,680, which is the parent of Newman et al. (see at least paragraph [0011]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the products process of Newman et al. is acting on individually quick frozen (IQF) food products, as taught by Newman et al. ‘576, since such provision is an art recognized alternative (see at least Newman et al. ‘576 paragraphs [0008], [0011]: the structure of the impingement plates specifically references Newman et al. US 6,263,680, which as discussed above is the parent of the Newman et al. reference; thus the 
Newman et al. does not disclose wherein a cross-sectional area openings is within a cross-sectional area of the openings is within a range of 2.8 cm2 to 20.5 cm2, wherein each of the openings is a hole having a shape selected from the group consisting of circular, polygonal, hexagonal, octagonal and irregular, and having a diameter in a range of 1.9 to 5.1 centimeters.
Newman et al., does, however, disclose circular holes having a diameter of ½ inch (1.27 cm), which falls just below the claimed ranges for diameter and cross-sectional area.
 Newman et al. ‘576 further teaches hole size of 6-60 mm which overlaps the claimed range (see at least paragraph [0010]). Brandt teaches another impinger wherein a cross-sectional area of a plurality openings is within a range of 2.8 cm2 to 20.5 cm2, and wherein each of the openings is a hole having a shape selected from the group consisting of circular, polygonal, hexagonal, octagonal and irregular, and having a diameter in a range of 1.9 to 5.1 centimeters (see at least paragraph [0012]: the impingement nozzles and holes fall within the claimed range for area and diameter).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention provide the holes in the impingement plate of Newman et al. with wherein a cross-sectional area of the plurality of openings is within a range of 2.8 cm2 to 20.5 cm2, and wherein each of the openings is a substantially circular hole having a diameter in a range of 1.9 to 5.1 centimeters, as taught by Newman et al. ‘576 and Brandt, to improve the impinger of Newman et al. by reducing turbulence (see at least Brandt paragraph [0002]).  
Newman et al. does not disclose and wherein the back pressure restriction is of 220 to about 475 Pa.  
Brandt teaches another impinger wherein wherein the back pressure restriction is of 220 to about 475 Pa (see at least paragraph [0035]: the pressures discussed fall within the claimed range). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinge/method of Newman et al. with wherein the impingement plate provides a back pressure restriction in a circulation path of 220 to 475 Pa, as taught by Brandt, to improve the impinger of Newman et al. by reducing turbulence (see at least Brandt paragraph [0002]).  
Newman et al. does not disclose providing pressurized impingement jets at an impingement velocity through the openings from 13.7 meters per second to 17.8 meters per second.
However, impingement velocity is a results effective variable, as recognized by Newman et al. (see column 1, lines 61-67): increased velocity will increase the heat transfer, but may also damage the product or blow it off the conveyor.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinge/method of Newman et al. with w providing pressurized impingement jets at an impingement velocity through the openings from 13.7 meters per second to 17.8 meters per second,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Newman et al. does not disclose an open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate, though Examiner notes that Newman et al. further discloses an open area in aggregate of approximately 3% to 6% (see at least column 5, lines 32-36), 
Shefsiek teaches another impinger for food chilling having open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate (see at least paragraphs [0004]; [0057]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the impinge/method of Newman et al. with wherein the openings comprise an open area in aggregate of 7 percent to 12 percent of the total surface area of the impingement plate, as taught by Shefsiek, to improve the impinge of Newman et al. by reducing process noise and reducing energy consumption (see Shefsiek paragraph [0057]).
Newman et al. as modified above further discloses and increasing a diameter of the openings and decreasing the back pressure restriction for reducing impact forces of the pressurized impingement jets on and increasing heat transfer at the lQF products (to the extent the structure(s) meet the claim, the combination will inherently meet the method step limitation as best it can be understood).

Regarding claim 18, Newman et al., as modified by Newman et al. ‘576 to act on the IQF food products, further discloses further comprising re-circulating the mixture into the impinger after impingement onto the IQF food products (see at least Newman et al. Figures 1-2, intake cone #34 of impeller #32; column 3, line 66 through column 4, lines 1-3; column 4, lines 11-13).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. in view of Newman et al. ‘576, Brandt, and Shefsiek as applied to claim 10, above, and further in view of Newman et al. ‘327 (US 6,877,327: previously cited) .
Regarding claim 16, Newman et al. does not disclose wherein said mixing further comprises at least partially mixing the mixture within an at least partially enclosed impingement hood positioned above the moving substrate, the impingement hood comprising a shell supporting the impinger, and the shell accommodating an impeller for directing the mixture to the impinger.
Newman et al. ‘327 teaches another process for cooling or freezing products within a housing chamber, wherein mixing comprises at least partially mixing the mixture within an at 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the process of Newman et al. in view of Newman et al. ‘576 with wherein said mixing further comprises at least partially mixing the mixture within an at least partially enclosed impingement hood positioned above the moving substrate, the impingement hood comprising a shell supporting the impinger, and the shell accommodating an impeller for directing the mixture to the impinger, as taught by Newman et al. ‘327, to improve the process of Newman et al. in view of Newman et al. ‘576 by increasing the amount of heat transfer from the product to the cryogen (see at least Newman et al. ‘327 column 3, lines 50-53).

Conclusion
	The prior art previously made of record and not relied upon (Long US 5,161,315) also correlates open area in aggregate to energy reduction.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763